Exhibit 99.1 Asia Pacific Wire and Cable Company Reports First Half 2013 Financial Results TAIPEI, Taiwan, October 16, 2013 (GLOBE NEWSWIRE) Asia Pacific Wire & Cable Corporation Limited (NASDAQ: APWC) ("APWC" or the "Company"), a leading manufacturer of wire and cable products for the telecommunications and electric-power industries in the Asia-Pacific region, today announced the Company’s financial results for the six months ended June 30, 2013. Financial Summary 1H 2013 Financial Results 1H 2013 1H 2012 CHANGE Revenues $212.6 million $215.3 million -1.2% Gross Profit $19.7 million $22.8 million -13.3% Net Income $1.3 million $5.3 million -75.9% EPS $0.09 $0.38 -76.3% * Earnings per share are based on 13.8 million and 13.8 million shares in 1H 2012 and 1H 2013, respectively. First Half 2013 Results Revenues for the six months ended June 30, 2013 were $212.6 million, an approximate 1.2% decrease from the prior period. The slight decrease in sales was attributed to a decrease in the Company’s manufactured products which include; enameled wire, telecommunications cable and power cables. Power cable sales in Thailand were the primary cause of the decrease in sales year over year mainly due to slowdown in customers’ orders. Sales of telecommunications cable and enameled wire remained relatively flat year-over-year. Offsetting these declines were double digit increases in the sales of distributed products which increased by 71% to $27.8 million, and the revenue recognition of contracts for Supply, Delivery and Installation (“SDI”) of cable which increased by 337% to $7.1 million for the period. Combined gross profit for the first half of 2013 fell by 13.3% to $19.7 million from $22.8 million in the year-ago period. Gross margins for the six month ended June 30 th in 2013 and 2012, were 9.3% and 10.6%, respectively. Gross margins were down 129 basis points year-over-year as a result of the increase of inventory provision due to decreasing copper prices. Excluding the inventory provision, gross margins were 9.6% and 9.3% for the first half of 2013 and 2012, respectively. Selling, general and administrative expenses for the first six months decreased 6% to $14.5 million due to expense reductions in response to lower sales. Operating income was $4.7 million compared to $11 million in the first half of 2012. Net income attributable to APWC shareholders was $1.3 million for the first half of 2013 compared to $5.3 million in the corresponding period in 2012. Earnings per basic and diluted share were $0.09 for the period, compared to $0.38 in the first six months of 2012. The basic and diluted weighted average shares outstanding were 13.8 million for the first half of 2012 and 2013. Financial Condition As of June 30, 2013, APWC had $59.3 million in cash and cash equivalents, $2.9 million in unrestricted short-term bank deposits, and $10.8 million in restricted short-term bank deposits, totaling $73.0 million, compared to cash and cash equivalents and unrestricted and restricted bank deposits totaling $90.2 million as of December 31, 2012. Total current assets were $306.2 million at June 30, 2013 compared to $330.2 million at December 31, 2012. Working capital was $177.3 million as June 30, 2013, compared to $183.7 million at December 31, 2012. APWC ended June 30, 2013 with total short term bank loans and overdrafts of $54.1 million, down from $57.8 million at December 31, 2012. The Company had no long term debt outstanding at June 30, 2013. Shareholders' equity attributable to APWC was $157.6 million at June 30, 2013 compared to $161.7 million at December 31, 2012. APWC used approximately $6.6 million of cash for operating activities during the first six months of 2013, a reduction of $9.8 million compared to $16.4 million of cash outflows from operations in the corresponding period in 2012. The Company had capital expenditures of $5.7 million in the first half of 2013 compared to $4.5 million in the first half of 2012. Business Updates Asia Pacific Wire and Cable’s newly opened Ningbo factory has finished test runs and started trial production of electronic wire.The target markets for APWC’s electronic wire are in consumer electronics and automotive industries;both are fast-growing manufacturing sectors in China. APWC’s subsidiary in Shenzhen, China, is constructing a new factory to partially switch its target market from originally predominated export sales to domestic sales. The new factory is planned for completion before the end of 2013 and to start commercial production in February 2014. The company will inject $2.5 million into its subsidiary in Shanghai, China before the end of this month. The increased capital is mainly deployed for replacing out-of-date machinery, thus increase efficiency and lowering production cost to increase its competitiveness. The funds were also used to reduce bank loans. About Asia Pacific Wire & Cable Corporation Asia Pacific Wire & Cable Corporation is principally engaged in the manufacture and distribution of telecommunications (copper and fiber optic) and power cable and enameled wire products in the Asia Pacific region, primarily in Thailand, China, Singapore and Australia. The Company manufactures and distributes its own wire and cable products and also distributes wire and cable products ("Distributed Products") manufactured by its principal shareholder, Pacific Electric Wire & Cable Company, a Taiwanese company ("PEWC"). The Company also provides project engineering services in the supply, delivery and installation ("SDI") of power cables to certain of its customers. For more information on the Company, visit http://www.APWCC.com. Information on the Company's Web site or any other Web site does not constitute a portion of this release. Safe Harbor Statement This release contains certain "forward-looking statements" relating to the Company, its business, and its subsidiary companies. These forward looking statements are often identified by the use of forward-looking terminology such as "believes", "expects" or similar expressions. Such forward looking statements involve known and unknown risks and uncertainties that may cause actual results to be materially different from those described herein as anticipated, believed, estimated or expected. Investors should not place undue reliance on these forward-looking statements, which speak only as of the date of this press release. The Company's actual results could differ materially from those anticipated in these forward-looking statements as a result of a variety of factors, including those discussed in the Company's periodic reports that are filed with the Securities and Exchange Commission and available on its website (www.sec.gov). All forward-looking statements attributable to the Company or to persons acting on its behalf are expressly qualified in their entirety by these factors other than as required under the securities laws. The Company does not assume a duty to update these forward-looking statements. Contact: Company Contact: Asia Pacific Wire & Cable Corporation Limited Mr. Ivan Hsia, CFO Phone: +886-2-2712-2558 ext. 27 E-mail: ivan.hsia@apwcc.com Investor Relations Contact: MZ North America John Mattio, SVP
